UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2262


In re: MOMOLU V.S. SIRLEAF, Priest, Commonwealth of Israel,

                    Petitioner.



            On Petition for Writ of Mandamus. (3:17-cv-00606-MHL-RCY)


Submitted: April 4, 2019                                          Decided: April 23, 2019


Before GREGORY, Chief Judge, NIEMEYER, Circuit Judge, and SHEDD, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Momolu V.S. Sirleaf, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Momolu V.S. Sirleaf petitions for a writ of mandamus, alleging the district court

has not filed certain motions in his case. He seeks an order from this court directing the

district court to file the motions. Our review of the district court’s docket reveals that the

district court has filed the motions. Accordingly, because the district court has acted in

Sirleaf’s case, we deny the mandamus petition as moot. We grant leave to proceed in

forma pauperis. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                        PETITION DENIED




                                              2